 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

DELTA DIVISION
KENNY LEE COFFEY
ADC #086434 PLAINTIFF
V. No. 2:19-cv-90-DPM-BD
WENDY KELLEY, Director, Arkansas
Department of Correction, et al. DEFENDANTS
ORDER

The Court adopts Magistrate Judge Deere’s unopposed partial
recommendation, Doc. 52. FED. R. Civ. P. 72(b) (1983 addition to
advisory committee notes).  Coffey’s motion for preliminary
injunctive relief, Doc. 28, is denied.

So Ordered.

Pyne Va
D.P. Marshall Jr.
United States District Judge

 

AZT Mmeh 202.0

 

 

 
